        Case 1:19-cv-00399-SHR-PT Document 41 Filed 06/01/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TREMAR JONES,                               :
                                            :
                  Plaintiff,                :
                                            :     Civil No. 1:19-CV-0399
            v.                              :
                                            :     Judge Sylvia H. Rambo
STATE CORRECTIONAL                          :
INSTITUTE COAL TOWNSHIP, et                 :
al.,                                        :
                                            :
                 Defendants.                :



                                  MEMORANDUM

I.      Introduction

        The pro se plaintiff, Tremar Jones, formerly an inmate at SCI-Coal

Township, Pennsylvania, but now released, has filed a second motion for

appointment of counsel. (Doc. 37.) In this civil-rights case, Mr. Jones alleges that

prison officials failed to protect him from assault by another inmate. The

Defendants are prison officials at SCI-Coal Township.

        In support of his motion to an attorney, Mr. Jones alleges he knows little

about the law, and does not have adequate resources an actual attorney would have.

(Id.)
      Case 1:19-cv-00399-SHR-PT Document 41 Filed 06/01/20 Page 2 of 4




II.   Discussion

      Although prisoners have no constitutional or statutory right to the

appointment of counsel in civil cases, district courts have broad discretionary

power to appoint counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1);

Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002). In Tabron v. Grace,

the United States Court of Appeals for the Third Circuit developed a non-

exhaustive list of factors to aid district courts in determining whether to appoint

counsel for such litigants. Tabron v. Grace, 6 F.3d 147, 155 – 57 (3d Cir. 1993).

As a threshold matter the district court must determine whether plaintiff’s case has

some arguable merit. Houser v. Folino, 927 F.3d 693, 697 (3d Cir. 2019) (citing

Tabron, 6 F.3d at 155). If the complaint meets the threshold requirement, the court

then “should consider a number of additional factors that bear on the need for

appointed counsel.” Id. (citing Tabron, 6 f.3d at 155). Such factors include the

plaintiff’s ability to present his case, the complexity of the legal and discovery

issues in the case, the amount of factual investigation that will be required, the

necessity of expert witnesses, and whether “witness credibility is a key.” Tabron,

6 F.3d at 155 – 57. Finally, “[t]he plaintiff’s ability to present a case is ‘[p]erhaps

the most significant’ consideration and depends on factors such as ‘the plaintiff’s

education, literacy, prior work experience, and prior litigation experience … along

with a plaintiff’s ability to understand English … [and] the restraints placed upon a

                                           2
      Case 1:19-cv-00399-SHR-PT Document 41 Filed 06/01/20 Page 3 of 4




prisoner plaintiff by confinement.’” Nuñez v. Wetz, No. 14-cv-0727, 2017

4698092, at *1 (M.D. Pa. Oct. 19, 2017) (quoting Montgomery v. Pinchak, 294

F.3d at 501). A district court must apply these same factors when considering an

indigent plaintiff’s successive request for counsel. Houser, 927 F.3d at 698.

      Upon consideration of the foregoing, the Court concludes that the Tabron

factors do not warrant appointing counsel at this time. First, he presents the Court

with no reason he cannot present his own case. He does say he has little

knowledge of the law, but that is true of every lay litigant, and his filings to date

indicate his ability to communicate in English and his understanding of the limited

legal issues involved. Moreover, this Court liberally construes all pro se pleadings.

See Haines v. Kerner, 404 U.S. 519, 520 (1972). Additionally, although he states

he does not have access to resources accessible to attorneys, he does not suggest

what those resources are or why he lacks access to them and how it impacts his

ability to represent himself. Furthermore, when Mr. Jones filed his request for

counsel, he was in jail. Since then, Mr. Jones has been released from confinement.

(Doc. 38.) Now released, Mr. Jones has the obligation, and the opportunity, to

attempt to retain counsel on his own behalf. Consequently, the Court cannot say,

at this point, Mr. Jones will suffer substantial prejudice if forced to prosecute this

action on his own.




                                           3
      Case 1:19-cv-00399-SHR-PT Document 41 Filed 06/01/20 Page 4 of 4




      Mr. Jones’ second motion for counsel (Doc. 37) will be denied. An

appropriate Order will follow.



                                           s/Sylvia H. Rambo
                                           SYLVIA H. RAMBO
                                           United States District Judge

Dated: June 1, 2020




                                       4
